Case: 21-30599     Document: 00516255875         Page: 1     Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-30599                          March 28, 2022
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tyquario Derell Adams,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:16-CR-57-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Tyquario Derell Adams appeals the judgment on the revocation of his
   supervised release. He contends that the written judgment must be corrected




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30599        Document: 00516255875              Page: 2      Date Filed: 03/28/2022




                                         No. 21-30599


   because it conflicts with the district court’s oral pronouncement of his
   sentences at the revocation hearing. 1
           A district court’s oral pronouncement of the sentence controls over
   the written judgment if they conflict. United States v. McGinnis, 956 F.3d
   747, 761 (5th Cir. 2020), cert. denied, 141 S. Ct. 1397 (2021). As the
   Government concedes, Adams is correct that the oral pronouncement and
   written revocation judgment conflict in the following manner. The district
   court clearly stated in its oral pronouncement that the 24-month prison terms
   being imposed were to run concurrently with Adams’s state sentence in case
   number 20-CR-031077 in the 42nd Judicial District Court in DeSoto Parish,
   whereas the written judgment plainly imposes the more burdensome
   requirement that they be consecutive to that state sentence.
           Accordingly, the case is REMANDED to the district court for the
   limited purpose of amending the written revocation judgment to conform
   with the oral pronouncement, consistent with this opinion. See McGinnis,
   956 F.3d at 761. In all other respects, the judgment is AFFIRMED.




           1
             In his opening brief, Adams also argued that his revocation sentences are illegal
   because their terms of supervised release exceed the statutory maximum. However, his
   reply brief indicates that he withdraws that issue. Thus, we do not consider it.




                                               2